 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   DANA SMITHEE, et al.,                                Case No. 1:19-cv-00004 LJO JLT

12                         Plaintiffs,                    ORDER RECLASSIFYING THE CASE AS A
                                                          PRISONER ACTION
13                    v.

14   CALIFORNIA CORRECTIONAL
     INSTITUTE, et al.,
15
                           Defendants.
16

17           In this action, the plaintiffs seek to recover damages they suffered and those suffered by
18   their relative who committed suicide while in custody. (Doc. 1) The defendants in this action
19   include government employees and the State of California1. Therefore, the Court ORDERS the
20   matter to be reclassified as a “prisoner action.” Despite this, however, the requirements of Local
21   Rules 230(l), 240(c)(8) and 271(a)(2) SHALL NOT apply.
22

23   IT IS SO ORDERED.

24       Dated:      January 28, 2019                                   /s/ Jennifer L. Thurston
25                                                             UNITED STATES MAGISTRATE JUDGE

26
27           1
                The plaintiffs seem to assert a Monell claim against the State but fail to account for the Eleventh
     Amendment immunity. Clearly, if this is their intention, it cannot proceed. Thus, the plaintiffs SHALL consider
28   their intentions in this regard.
